                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

MICHAEL BEHR,                             ) CASE NO. 9:19-CV-00157-DLC-KLD
                                          )
                   Plaintiff,             )
                                          ) STIPULATED PROTECTIVE
      vs.                                 ) ORDER
                                          )
USAA SAVINGS BANK,                        )
                                          )
                   Defendant.             )
                                          )
                                          )


      Defendant has filed an unopposed motion asking the Court to enter the

Stipulated Protective Order agreed to by the parties. Accordingly, IT IS

ORDERED that the parties’ Stipulated Protective Order is hereby approved and

entered as an order of the Court.

      IT IS FURTHER ORDERED that any party seeking to file a document

under seal pursuant to paragraph 6 of this Stipulated Protective Order shall seek

leave of Court in accordance with the pertinent provisions of L.R. 5.2. In addition,

any party wishing to file any document under seal must make the appropriate

showing of good cause or compelling reasons as delineated in Ground Zero Center

for Non-Violent Action v. United States Department of the Navy, 860 F.3d 1244,

1261 (9th Cir. 2017) (requiring a showing of compelling reasons to seal documents
attached to dispositive motions and other filings relating to the merits of a case)

and Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1097 (9th Cir.

2016) (requiring only a showing of good cause to seal documents related to a non-

dispositive motion or a motion unrelated to the merits of a case).

      The parties to this Stipulated Protective Order have agreed to the terms of this

Order; accordingly, IT IS ORDERED:

      1.     Scope. All documents produced in the course of discovery, including

initial disclosures, all responses to discovery requests, all deposition testimony and

exhibits, other materials which may be subject to restrictions on disclosure for good

cause and information derived directly therefrom (hereinafter collectively

“documents”), shall be subject to this Order concerning confidential information as

set forth below. The Order is subject to the Local Rules of this Court and the Federal

Rules of Civil Procedure on matters of procedure.

      2.     Form and Timing of Designation. A party or third-party producing

documents or information may designate documents as confidential and restricted in

disclosure under this Order by placing or affixing the words “CONFIDENTIAL” on

the document in a manner that will not interfere with the legibility of the document

and that will permit complete removal of the CONFIDENTIAL designation.

Documents shall be designated CONFIDENTIAL prior to or at the time of the

production or disclosure of the documents.        A party or third-party producing



                                          2
documents may remedy an inadvertent failure to identify documents as

CONFIDENTIAL by supplemental written notice within a reasonable time after

production by submitting to the receiving party properly marked documents or

copies thereof, for which there was an inadvertent failure to identify the documents

as CONFIDENTIAL. The designation “CONFIDENTIAL” does not mean that the

document has any status or protection by statute or otherwise except to the extent

and for the purposes of this Order. A party which, prior to this Court’s entry of this

Order, has previously produced documents in the course of discovery which would

properly be designated as CONFIDENTIAL pursuant to the terms of this Order shall

be permitted a period of ten (10) calendar days from entry of this Order to re-

designate any documents previously produced.           In such circumstances, the

designating party shall provide written notice to the other party of such

documentation, and shall provide new copies of the documents to be designated in

accordance with the terms of this Order.

      3.     Documents Which May Be Designated CONFIDENTIAL. Any

party or third-party producing documents may designate them as CONFIDENTIAL

if the documents contain information protected from disclosure by statute or that

should be protected from disclosure including confidential personal information,

medical, or psychiatric information, trade secrets, personnel records, or such other

sensitive commercial information that is not publicly available. Public records and



                                           3
other information or documents that are publicly available may not be designated as

CONFIDENTIAL.

      4.     Depositions.        Portions       of   depositions   shall   be   deemed

CONFIDENTIAL only if designated as such when the deposition is taken or within

seven business days after receipt of the transcript. Such designation shall be specific

as to the portions to be protected.

      5.     Protection of Confidential Material.

             (a)     General Protections. Documents designated CONFIDENTIAL

      under this Order shall not be used or disclosed by the parties, counsel for the

      parties or any other persons identified in ¶¶ 5(b) for any purpose whatsoever

      other than to prepare for and to conduct discovery and trial in this action,

      including any appeal thereof.

             (b)     Limited Third-Party Disclosures of Confidential Documents.

      The parties and counsel for the parties shall not disclose or permit the

      disclosure of any CONFIDENTIAL documents to any person or entity except

      as set forth in subparagraphs (i) – (v) below. Subject to these requirements,

      the following categories of persons may be allowed to review documents that

      have been designated CONFIDENTIAL:

                   (i)     Counsel. Counsel for the parties and employees and those

             agents of counsel who have responsibility for the preparation and trial



                                            4
of the action, including, but not limited to, any in-house counsel for a

party who has responsibility for the action;

     (ii)    Parties. Parties and employees or a spouse of a party to

this Order who are involved in the preparation and trial of this action;

    (iii)    The Court.           Any personnel from a court having

jurisdiction over this action or over witnesses involved in this action;

    (iv)     Court Reporters and Recorders. Court reporters and

recorders engaged for depositions;

     (v)     Consultants, Investigators, and Experts. Consultants,

investigators, or experts (collectively, “experts”) employed by the

parties or counsel for the parties to assist in the preparation and trial of

this action, but only after the experts complete a form of the

certification contained in Attachment A, Acknowledgment of

Understanding and Agreement to be Bound;

    (vi)     Copying services; and

    (vii)    Others by Consent.         Other persons only by written

consent of the producing party or upon order of the Court and on such

conditions as may be agreed or ordered. All such persons shall execute

a    form   of   the   certification   contained    in   Attachment      A,

Acknowledgment of Understanding and Agreement to be Bound.



                              5
            (c)    Control of Documents.        Counsel for the parties shall take

      reasonable and appropriate measures to prevent unauthorized disclosure of

      documents designated as CONFIDENTIAL pursuant to the terms of this

      Order. Counsel shall maintain the originals of the forms signed by persons

      acknowledging their obligations under this Order for at least one year after

      dismissal of this action, entry of final judgment and the conclusion of any

      appeals arising therefrom.

            (d)    Copies.    Prior to production to another party, all copies,

      electronic images, duplicates, extracts, summaries, or descriptions

      (collectively, “copies”) of documents designated as CONFIDENTIAL under

      this Order, or any individual portion of such a document, shall be affixed with

      the designation “CONFIDENTIAL” if the word does not already appear on

      the copy. All such copies shall thereafter be entitled to the protection of this

      Order. “Copies” shall not include indices, electronic databases, or lists of

      documents provided that they do not contain substantial portions or images of

      the text of confidential documents or otherwise disclose the substance of the

      confidential information contained in those documents.

      6.    Filing of CONFIDENTIAL Documents Under Seal. To the extent

that a brief, memorandum, or pleading references any document marked as

CONFIDENTIAL, then the brief, memorandum, or pleading shall refer the Court to



                                          6
the particular exhibit filed under seal without disclosing the contents of any

confidential information.

              (a)   Before any document marked as CONFIDENTIAL is filed under

      seal with the Clerk, the filing party may first consult with the party or third-

      party that originally designated the document as CONFIDENTIAL to

      determine whether, with the consent of that party or third-party, the document

      or a redacted version of the document may be filed with the Court not under

      seal.

              (b)   Before a CONFIDENTIAL document is filed with the Court, or

      if a party seeks a prior agreement and such is not possible or adequate, the

      party seeking to file the document shall comply with Local Rule 5.2.

      7.      Challenges by a Party to Designation as Confidential.              Any

CONFIDENTIAL designation is subject to challenge by any party or non­party with

standing to object. Before filing any motions or objections to a confidentiality

designation with the Court, the objecting party shall have an obligation to meet and

confer in a good faith effort to resolve the objection by agreement. If agreement is

reached confirming or waiving the CONFIDENTIAL designation as to any

documents or testimony subject to the objection, the designating party shall serve on

all parties a notice specifying the documents and the nature of the agreement. If any

party disputes the other party’s designation of a document as confidential, the burden



                                          7
of proof resides with the party asserting confidentiality to prove that it deserves such

treatment.

      8.     Action by the Court. Applications to the Court for an order relating

to any documents designated CONFIDENTIAL shall be by motion and any other

procedures set forth in the Court’s standing orders or other relevant orders. To the

extent such a motion is made regarding materials produced by a third-party, the

third-party shall be provided with reasonable notice and an opportunity to be heard.

Nothing in this Order or any action or agreement of a party under this Order limits

the Court’s power to make any orders that may be appropriate with respect to the

use and disclosure of any documents produced or used in discovery or at trial.

      9.     Use of Confidential Documents or Information at Hearings or

Trial. All hearings and trials are open to the public. Absent order of the Court,

there will be no restrictions on the use of any document that may be introduced by

any party during hearings or trial.         If a party intends to present at trial

CONFIDENTIAL documents or information derived therefrom, such party shall

provide advance notice to the other party or the third-party producing said

CONFIDENTIAL records at least fifteen (15) days before the commencement of the

hearing or trial by identifying the documents or information at issue as specifically

as possible (i.e., by Bates number, page range, deposition transcript lines, etc.)

without divulging the actual CONFIDENTIAL documents or information. The



                                           8
Court may thereafter make such orders as are necessary to govern the use of such

documents or information at the hearing or trial.

      10.    Obligations on Conclusion of Litigation.

             (a)   Order Remains in Effect. Unless otherwise agreed by the

      parties or ordered, this Order shall remain in force after dismissal or entry of

      final judgment not subject to further appeal.

             (b)   Return of Confidential Documents. Within thirty days after

      dismissal or entry of final judgment not subject to further appeal, all

      documents treated as CONFIDENTIAL under this Order, including copies as

      defined in ¶ 5(d), shall be returned to the producing party if the producing

      party requests them, in writing, unless: (1) the document has been offered into

      evidence or filed without restriction as to disclosure; (2) the parties agree to

      destruction in lieu of return; (3) the documents are pleadings, attachments to

      pleadings or deposition transcripts or exhibits or (4) as to documents bearing

      the notations, summations, or other mental impressions of the receiving party,

      that party elects to destroy the documents and certifies to the producing party

      that it has done so. Notwithstanding the above requirements to return or

      destroy documents, counsel may retain attorney work product, including an

      index which refers or relates to information designated CONFIDENTIAL, so

      long as that work product does not duplicate verbatim substantial portions of



                                          9
      the text or images of confidential documents. This work product shall

      continue to be CONFIDENTIAL under this Order. An attorney may use his

      or her work product in a subsequent litigation provided that its use does not

      disclose or use CONFIDENTIAL documents.

             (c)   Return of Documents Filed under Seal. After dismissal or

      entry of final judgment not subject to further appeal, the Court may return to

      counsel for the parties or, after notice, destroy documents filed or offered at

      trial under seal or otherwise restricted by the Court as to disclosure.

      11.    Inadvertent Production of Privileged Material. Any inadvertent

production of documents otherwise subject to the attorney work product doctrine or

the attorney-client communication privilege (“Privileged Material”) shall not on its

own constitute a waiver of such immunity or privilege. The receiving party is

obligated to notify the producing party in writing via facsimile or electronic mail,

with confirmation by mail, of the receipt of documents that the receiving party

reasonably believes may be Privileged Material. Such notification shall be provided

within ten days of discovering such documents may be Privileged Material. The

producing party then has ten days after receipt of such notification to request the

return of such documents in writing via facsimile, certified mail or electronic mail.

Failure to request the return of such documents in the aforementioned manner and

time period may result in a waiver of the immunity or privilege. The parties agree



                                         10
to return any Privileged Material inadvertently produced within ten (10) days of

receiving a timely request from the producing party to return the Privileged Material.

The receiving party shall not maintain any copies of any Privileged Material returned

pursuant to this Order.

       12.   Order Subject to Modification.         This Order shall be subject to

modification by the Court on its own motion or on motion of a party or any other

person with standing concerning the subject matter.

       13.   No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating

discovery. Nothing herein shall be construed or presented as a judicial determination

that any documents or information designated CONFIDENTIAL by counsel or the

parties is subject to protection under Rule 26(c) of the Federal Rules of Civil

Procedure or otherwise until such time as the Court may rule on a specific document

or issue.

       14.   Persons Bound. This Order shall take effect when entered and shall

be binding upon all counsel, the parties, and persons made subject to this Order by

its terms.

               So Ordered.

               Dated: 11/8/2019
                                           Kathleen L. DeSoto
                                           United States Magistrate Judge



                                         11
WE SO STIPULATE                             WE SO STIPULATE
and agree to abide by the                   and agree to abide by the
terms of this Order                         terms of this Order

Respectfully submitted,

/s/ David M. Krueger                        /s/ Carlos C. Alsina-Batista    _
David M. Krueger (Pro Hac Vice)             Carlos C. Alsina-Batista
Nora K. Cook (Pro Hac Vice)                 The Law Offices of Jeffrey Lohman,
BENESCH, FRIEDLANDER, COPLAN                P.C.
& ARONOFF LLP                               4740 Green River Rd., Ste. 206
200 Public Square, Suite 2300               Corona, CA 92880
Cleveland, Ohio 44114                       CarlosA@jlohman.com
Telephone: (216) 363-4500
Facsimile: (216) 363-4588                   /s/ Nik G. Geranios         _
Email: dkrueger@beneschlaw.com              Nik G. Geranios
      Ncook@beneschlaw.com                  Geranios Law, PLLC
                                            120 Hickory Street, Suite B
/s/ Brett P. Clark                          Missoula, MT 59801
Mark L. Stermitz                            nike@geranioslaw.com
Brett P. Clark                              Attorneys for Plaintiff
CROWLEY FLECK PLLP
305 S. 4th Street E., Suite 100
Missoula, MT 59801
Telephone: (406) 523-3600
Facsimile: (406) 523-3600
mstermitz@crowleyfleck.com
bclark@crowleyfleckcom

Attorneys for Defendant USAA Savings
Bank




                                       12
